DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: L1, X1, X2
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term “rotational speed” regarding Vp and Vb does not follow the nomenclature of the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Executing the claimed first mode and the claimed second mode in a case of forming the toner image (singular) is not disclosed. 

Claims 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Executing the claimed first mode and the claimed second mode in a case of forming the (singular) toner image is not enabled.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 13-14, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein in a case that said inner roller is in the second position, said controller controls said driving source so that the speed ratio Vp/Vb is a first speed ratio when a thickness of the recording material is a first thickness and so that the speed ratio Vp/Vb is a second speed ratio less than the first speed ratio when the thickness of the recording material is a second thickness thicker than the first thickness”.  In light of the originally filed specification, it is unclear what the subject matter the inventor is attempting to claim is.  As seen in figures 9, 10 and 12, when the inner roller is in the second position (Offset=+2.5mm, X2) the speed ratio is set to 344.5 mm/s (a first speed ratio).  However, a second speed ratio (i.e.174 mm/s) less (or lower) than the first speed ratio is not set in a case that said inner roller is in the second position but when the inner roller is in the first position (Offset=-1.3mm, X1).  Claim 5 depends of claim 4. Claims 13 and 14 include similar recitations.
For the purpose of examination over prior art this limitation is interpreted as:
	“wherein in a case that said inner roller is in the second position, said controller controls said driving source so that the speed ratio Vp/Vb is a first speed ratio when a thickness of the recording material is a first thickness and, in a case that said inner roller is in the first position, said controller controls said driving source so that the speed ratio Vp/Vb is a second speed ratio less than the first speed ratio when the thickness of the recording material is a second thickness thicker than the first thickness”.

Claims 20 and 21 recite the limitation "the same kind of the recording material" in the second line.  There is insufficient antecedent basis for this limitation in the claim.  Also, it is unclear what the term “same” refers to (same as what?).  Additionally, the use of the term “respectively” at the end of the claims is unclear; it is not clear which items or facts the term refers back to.  These issues are so severe that they preclude a reasonable search over prior art. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/199089 to Ishikawa in view of EP 2 146 252 to Yanagi (both cited by Applicant).
Ishikawa teaches:
(claim 1)	An image forming apparatus (Fig.1) comprising: 
an image forming portion (13) configured to form a toner image; 
a rotatable intermediary transfer belt (151) onto which the toner image formed by said image forming portion is transferred; 
a plurality of stretching rollers (161-165, Fig.2) stretching said intermediary transfer belt and including an inner roller (165) and an upstream roller (164) provided adjacent to said inner roller on a side upstream of said inner roller with respect to a rotational direction (counterclockwise, Fig.6) of said intermediary transfer belt; 
an outer roller (154, Fig.6) configured to form a transfer nip (TR) in cooperation with said inner roller, where the toner image is transferred from said intermediary transfer belt onto a recording material, by nipping said intermediary transfer belt between itself and said inner roller [0035]; 
a moving mechanism (Fig. 4A) capable of moving a position of said inner roller between a first position where an offset amount X is a first offset amount and a second position where the offset amount X is a second offset amount which is larger than the first offset amount and which is larger than zero, (as determined by offset angle, see Fig.6; [0067-0068])
wherein in a cross section perpendicular to a rotational axis direction of said inner roller, an external common tangential line between said inner roller and said upstream roller on a side where said intermediary transfer belt is stretched by these rollers is a reference line L1, a rectilinear line passing through a rotation center of said inner roller and perpendicular to the reference line L1 is an inner roller center line L2, a rectilinear line passing through a rotation center of said outer roller and perpendicular to the reference line L1 is an outer roller center line L3, and a distance between the inner roller center line L2 and the outer roller center line L3 is the offset amount X which is a positive value when the outer roller center line L3 is positioned upstream of the inner roller central line L2 with respect to the rotational direction of said intermediary transfer belt (see Fig.6B); 
a feeding member (26a, Fig.1) configured to feed the recording material to the transfer nip; 
a driving source configured to drive said feeding member [0078]; and 
a controller (11) configured to control said driving source and said moving mechanism [0035, 0088],
wherein said controller controls the position of said inner roller based on information on a basis weight of the recording material [0088-0089, 0104];  and
(claim 7)	wherein the first offset amount is zero or a negative value [0089];
(claim 8)	further comprising a guiding member provided upstream of the transfer nip with respect to a feeding direction of the recording material and configured to guide the recording material to the transfer nip (28a/28b, [0057]); and
(claim 9)	wherein said stretching rollers includes a driving roller (161) configured to drive said intermediary transfer belt [0046].

Ishikawa discloses the controller controlling said inner roller in the direction of decreased offset according to increased thickness of the paper but is silent about changing a speed ratio according to an inner roller position.
Yanagi discloses setting a speed ratio between the velocity of registration roller pair and intermediate transfer belt to be larger in a case of a thick sheet [0052].
Thus, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Ishikawa and Yanagi such that, when there is a change of position of the inner roller according to sheet thickness, a speed ratio is also controlled such that in the apparatus of claim 1,
said controller controls the position of said inner roller and a speed ratio Vp/Vb based on information on a basis weight of the recording material, where Vp is a rotational speed of said feeding member and Vb is a rotational speed of said intermediary transfer belt, and 
said controller is configured to change the speed ratio Vp/Vb in response to a change in the position of said inner roller such that the speed ratio Vp/Vb is lower when said inner roller is at the second position than when said inner roller is at the first position
for at least the purpose of improving reliability of image quality.

The combination above further renders obvious:
(claim 2)	An image forming apparatus according to Claim 1, wherein when said inner roller is in the first position, said controller controls said driving source so that the rotational speed Vp of said feeding member is higher than the rotational speed Vb of said intermediary transfer belt (Yanagi: [0046]).
(claim 3)	An image forming apparatus according to Claim 2, wherein when said inner roller is in the second position, said controller controls said driving source so that the rotational speed Vp of said feeding member is lower than the rotational speed Vb of said intermediary transfer belt (Yanagi: see P1 in Fig.3; col. 13 lines 53-55).
(claim 4 as interpreted above)	An image forming apparatus according to Claim 1, wherein in a case that said inner roller is in the second position (i.e. for thin sheet), said controller controls said driving source so that the speed ratio Vp/Vb is a first speed ratio when a thickness of the recording material is a first thickness and so that the speed ratio Vp/Vb is a second speed ratio smaller than the third speed ratio when the thickness of the recording material is a second thickness thicker than the first thickness (Yanagi: Vb is decreased with increasing sheet thickness; col. 7 lines 26-30).
(claim 5)	An image forming apparatus according to Claim 4, when the basis weight of the recording material onto which the toner image is transferred is not less than a predetermined value, said controller controls said moving mechanism to move said inner roller to the first position (i.e. position the inner roller for thick sheet) and controls the rotational speed Vp to be a predetermined speed (e.g. ratio set to P3 [Symbol font/0xBB] 1, Yanagi Fig.3).
Regarding claim 6, neither Ishikawa nor Yanagi explicitly disclose the secondary transfer roller driven by the intermediate transfer belt, although Yanagi appears to suggest such a configuration (Fig.1; [0041-0043]).  However, a modification such that said outer roller is rotated by rotation of said intermediary transfer belt would have been obvious to a person skilled in the art before the effective filing date of the claimed invention, as a well-known  configuration for driving rotation of the secondary transfer roller.  

Claim 10, 12-15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/199089 to Ishikawa in view of US 2009/142083 to Minbu (both cited by Applicant).

Ishikawa teaches:
(claim 10)	An image forming apparatus (Fig.1) comprising: 
an image forming portion (13) configured to form a toner image; 
a rotatable intermediary transfer belt (151) onto which the toner image formed by said image forming portion is transferred; 
a plurality of stretching rollers (161-165, Fig.2) stretching said intermediary transfer belt and including an inner roller (165) and an upstream roller (164) provided adjacent to said inner roller on a side upstream of said inner roller with respect to a rotational direction (counterclockwise, Fig.6) of said intermediary transfer belt; 
an outer roller (154, Fig.6 configured to form a transfer nip (TR)in cooperation with said inner roller, where the toner image is transferred from said intermediary transfer belt onto a recording material, by nipping said intermediary transfer belt between itself and said inner roller [0035];
a driving source configured to drive said outer roller [0052]; 
a moving mechanism (Fig.4A) capable of moving a position of said inner roller between a first position where an offset amount X is a first offset amount and a second position where the offset amount X is a second offset amount which is larger than the first offset amount and which is larger than zero, (as determined by offset angle, see Fig.7; [0060, 0088-0089])
wherein in a cross section perpendicular to a rotational axis direction of said inner roller, an external common tangential line between said inner roller and said upstream roller on a side where said intermediary transfer belt is stretched by these rollers is a reference line L1, a rectilinear line passing through a rotation center of said inner roller and perpendicular to the reference line L1 is an inner roller center line L2, a rectilinear line passing through a rotation center of said outer roller and perpendicular to the reference line L1 is an outer roller center line L3, and a distance between the inner roller center line L2 and the outer roller center line L3 is the offset amount X which is a positive value when the outer roller center line L3 is positioned upstream of the inner roller central line L2 with respect to the rotational direction of said intermediary transfer belt (see Fig.6B); and
a controller (11) configured to control the position of said inner roller [0022],
wherein said controller controls said moving mechanism so as to change the position of said inner roller based on information on a basis weight of the recording material [0088-0089, 0104];  and
(claim 15)	further comprising a guiding member provided upstream of the transfer nip with respect to a feeding direction of the recording material and configured to guide the recording material to the transfer nip (Ishikawa: 28a/28b, [0057]); 
(claim 17)	wherein said stretching rollers includes a driving roller (161) configured to drive said intermediary transfer belt (Ishikawa: [0046]); and
(claim 18)	wherein the first offset amount is zero or a negative value [0089].

Ishikawa discloses the controller controlling said inner roller in the direction of decreased offset according to increased thickness of the paper [0088-0089, 0104] but is silent about changing a speed ratio according to an inner roller position.
Minbu discloses setting a ratio between a linear speed V1 of the secondary transfer roller (outer roller) and a linear speed V0 of the intermediate transfer belt according to paper thickness, to be lower for thin paper type for a particular transfer paper speed (Fig.6, [0080-0089]).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Ishikawa and Minbu such that in the apparatus of claim 1, the controller is
configured to control the position of said inner roller and a speed ratio Vp/Vb, where Vp is a rotational speed of said outer roller and Vb is a rotational speed of said intermediary transfer belt, and
 said controller is configured to change the speed ratio Vp/Vb in response to a change in the position of said inner roller such that the speed ratio Vp/Vb is lower when said inner roller is at the second position than when said inner roller is at the first position
for at least the purpose of improving reliability of image quality.

The combination above further renders obvious:
(claim 12)	An image forming apparatus according to Claim 11, wherein when said inner roller is in the second position, said controller controls said driving source so that the rotational speed Vp of said outer roller is lower than the rotational speed Vb of said intermediary transfer belt (Minbu: [0068]).
(claim 13 as interpreted above)	An image forming apparatus according to Claim 10, wherein in a case that said inner roller is in the second position (i.e. thin sheet), said controller controls said driving source so that the speed ratio Vp/Vb is a first speed ratio when a thickness of the recording material is a first thickness and so that the speed ratio Vp/Vb is a second speed ratio smaller than the first speed ratio when the thickness of the recording material is a second thickness thicker than the first thickness (according to a plurality of paper thicknesses; Minbu: [0090]).
(claim 14)	An image forming apparatus according to Claim 13, wherein when, the basis weight of the recording material onto which the toner image is transferred is not less than a predetermined value (sheet not thin), said controller controls said moving mechanism to move said inner roller to the first position (per Ishikawa) and controls the rotational speed Vp to be a predetermined speed (per Minbu).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/199089 to Ishikawa and US 2009/142083 to Minbu, as applied to claim 10 above, and further in view of US  8,145,084 Tsuruya.
Regarding claim 11, Ishikawa and Minbu do not explicitly disclose the rotational speed Vp of said outer roller is higher than the rotational speed Vb of said intermediary transfer belt.
Tsuruya discloses control such that the rotational speed of a secondary transfer roller is higher than the rotational speed of an intermediary transfer belt in at least a time where a trailing edge of the transfer material P enters the secondary transfer nip (Fig.7).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the image forming apparatus according to claim 10, such that when said inner roller is in the first position, said controller controls said driving source so that the rotational speed Vp of said outer roller is higher than the rotational speed Vb of said intermediary transfer belt, for at least the purpose of preventing image defects in a case of marginless printing.
 claim 20.  An image forming apparatus according to Claim 1, wherein in a case in which the toner image is transferred onto the same kind of the recording material, said controller executes an image forming operation in a first mode in which said controller controls said moving mechanism to move said inner roller to the first position and controls the speed ratio Vp/Vb to be a first speed ratio, and in a second mode in which said controller controls said moving mechanism to move said inner roller to the second position and controls the speed ratio Vp/Vb to be a second speed ratio lower than the first speed ratio, respectively.  

claim 21. (New) An image forming apparatus according to Claim 10, wherein in a case in which the toner image is transferred onto the same kind of the recording material, said controller executes an image forming operation in a first mode in which said controller controls said moving mechanism to move said inner roller to the first position and controls the speed ratio Vp/Vb to be a first speed ratio, and in a second mode in which said controller controls said moving mechanism to move said inner roller to the second position and controls the speed ratio Vp/Vb to be a second speed ratio lower than the first speed ratio, respectively.

Response to Arguments
Applicant argues, dated 01/04/2022, “If the apparatus of Ishikawa were to be modified by the teachings of Yanagi, such may - 43 -lead to the position of an inner roller being changed based on the basis weight and the speed ratio Vp/Vb being changed based on the basis weight. The speed ratio Vp/Vb would not be changed based on the position of the inner roller”.  A similar argument is presented regarding Minbu.
In response, it is submitted that, in determining criteria for controlling an image forming apparatus, one skilled in the art would know to alternatively refer to a related variable which determines the value of a predetermined variable as a control parameter when it is know how these variables are related.  In the case of claim 1, a position of the inner roller as a control parameter would be obvious to infer from a basis weight of the recording material based on Ishikawa’s teachings. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arlene Heredia/Primary Examiner, Art Unit 2852